UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

WILBERT K.A. TURNER,

                 Plaintiff,
        -v-                                                           No. 18 CV 1973-LTS-GWG


DELLAPIA et al.,

                  Defendants.
-------------------------------------------------------x

                                                     ORDER



                 On January 29, 2020, the Court received a letter from pro se Plaintiff Wilbert

K.A. Turner. (See Docket Entry No. 83.) In his letter, Mr. Turner stated that he is “moving to

dismiss the complaint against all the named Stamford PD officers in the above matter” because

the testimony of other defendants in the case “placed Stamford police officers present before the

search [giving rise to Mr. Turner’s claims], not during the search.” (Id.) Mr. Turner also stated

that he is “asking the court for default judgement against defendant Emon Grant.” (Id.)

                 On February 20, 2020, the Court received a letter from counsel for Defendants

Chief John Fontaneau, Captain Richard Conklin, Detective Robinson, Detective Connolly, and

Police Officer Vidal of the City of Stamford Police Department (the “Stamford PD Officers”).

(See Docket Entry No. 84.) In this letter, the Stamford PD Officers request that the Court

construe Mr. Turner’s January 27, 2020, letter as a request for a voluntary dismissal under

Federal Rule of Civil Procedure (“FRCP”) 41(a)(2) because, as recognized by Mr. Turner’s

letter, “none of the members of the City of Stamford Police Department were present at the scene

during the alleged search.” (Id.)



TURNER - ORDER.DOCX                                        VERSION FEBRUARY 27, 2020                1
               Pursuant to FRCP 41(a)(2), Plaintiff’s request to dismiss claims against

Defendants Chief John Fontaneau, Captain Richard Conklin, Detective Robinson, Detective

Connolly, and Police Officer Vidal is granted and his claims against those defendants are hereby

dismissed without prejudice. With regard to Plaintiff’s request for a default judgment against

Defendant Grant, Plaintiff has not filed a Certificate of Service confirming that Defendant Grant

was properly served with the Complaint, nor has he obtained a Certificate of Default from the

Clerk of Court. Therefore, Plaintiff’s request for a default judgment against Defendant Grant is

denied.




          SO ORDERED.

Dated: New York, New York
       February 25, 2020



                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge


Copy mailed to:
Wilbert K.A. Turner
25352-083
Metropolitan Correctional Center
150 Park Row
New York, NY 10007




TURNER - ORDER.DOCX                              VERSION FEBRUARY 27, 2020                          2
